Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Emmanuel Edokobi seeks to appeal the district court’s orders sealing portions of Edokobi’s deposition, denying Edokobi’s motion to strike a deposition, and granting Defendant’s motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Edokobi v. Litton Loan Servicing LP, No. 8:11-cv-01332-JFM (D. Md. June 13 & June 18, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.